Case 2:19-cr-00097-GRB Document 100 Filed 08/28/20 Page 1 of 1 PageID #: 1694



                                                                                                                        575 Madison Avenue
                                                                                                                        New York, NY 10022-2585
                                                                                                                        +1.212.940.8800 tel
                                                                                                                        katten.com..


                                                                                                                        SCOTT A. RESNIK
                                                                                                                        scott.resnik@katten.com
                                                                                                                        +1.212.940.6552 direct
                                                                                                                        +1.212.940.8776 fax

August 28, 2020

VIA ECF

The Honorable Gary R. Brown
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re:     United States v. Michael Cohn, 19 Cr. 97 (GRB)

Dear Judge Brown:

       We write to inform the Court that in light of the Court’s decision to hold a bench trial, Mr.
Cohn has decided not to file a motion to dismiss Count Two of the second Superseding Indictment,
which charged Mr. Cohn with theft of government property, in violation of Title 18, United States
Code, Section 641. Mr. Cohn anticipates addressing the insufficiency of this charge at trial and in
a Motion for a Judgment of Acquittal pursuant to Fed. R. Crim. Proc. Rule 29.



                                                              Respectfully Submitted,



                                                              _________________________
                                                              Scott A. Resnik
                                                              Michael M. Rosensaft
                                                              Vikas Khanna
                                                              Katten Muchin Rosenman LLP
                                                              575 Madison Avenue
                                                              New York, NY 10022-2585
                                                              Phone: +1.212.940.8800
                                                              Fax: +1.212.940.8776




                                                 KATTEN MUCHIN ROSENMAN LLP
                     CENTURY CITY     CHARLOTTE           CHICAGO         DALLAS         HOUSTON          LOS ANGELES
                             NEW YORK        ORANGE COUNTY              SHANGHAI          WASHINGTON, DC
                                    A limited liability partnership including professional corporations
                                          LONDON: KATTEN MUCHIN ROSENMAN UK LLP
